DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to the amendment filed 4/1/2019; claims 14 - 32 are pending; claims 1 - 13 have been cancelled.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/504313 (‘313), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application ‘313 fails to provide support for the limitation in claims 14 – 32.  For example in claims 14: 
a motion sensing circuit configured to detect motion of a firearm body relative to a fixed reference frame, the motion sensing circuit disposed on the firearm body and configured to communicate with a display;
a firearm user input signal generated by the motion sensing circuit and comprising a firearm motion signal comprising at least a barrel displacement indicator representative of actual movement of the firearm body in at least two dimensions relative to the fixed reference frame 
a processor in communication with the motion sensing circuit and in communication with a display, the processor configured to cause the display of at least the barrel displacement indicator, wherein the barrel displacement indicator comprises: a graphical barrel displacement indicator, wherein the graphical barrel displacement indicator comprises a motion path line graphed on a Cartesian coordinate system, and 
a numeric barrel displacement indicator, wherein the numeric barrel displacement indicator indicates a distance between final barrel displacement position and barrel zero position.
The effective filing date of the instant application was 10/20/2010.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 – 18, 20 – 27 and 30 – 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lenner et al. (US 2006/0005447 A1) in view of Kendir et al. (US 2002/0197584 A1; known herein as Kendir’584).
Re claim 14:
14. Lenner discloses a firearm training system (Lenner, Abstract; [0012], “relying on the shooter to pull the trigger at the exactly correct instant to hit a target”), the system comprising: 
a motion sensing circuit configured to detect motion of a firearm body relative to a fixed reference frame, the motion sensing circuit disposed on the firearm body and configured to communicate with a display (Lenner, fig. 1, "sensors”, “gyrator”; fig. 7; [0099] – [0101]; [0080], “accelerometer”; [0083], “use in identifying and locating non-changing, fixed targets or reference points within an image frame”; fig. 6, “Image Frame”);
a firearm user input signal generated by the motion sensing circuit and comprising a firearm motion signal comprising at least a barrel displacement indicator representative of actual movement of the firearm body in at least two dimensions relative to the fixed reference frame (Lenner, fig. 7; [0099] – [0101]; [0083]; [0064], "The barrel gyrator 6 causes the muzzle or end of barrel 10a to orbit in an elliptical fashion"; [0091], “Each frame of data captured by camera 1 is analyzed to find the position where the barrel 10a points”; Abstract, “Motion detectors attached to the weapon are used to interpolate the barrel position between frames”; [0050], “the weapon 10 further comprises one or a plurality of inertial motion sensors 5 coupled to a computer or processor 4 that sense the position and motion of the weapon and particularly the barrel 10a for generating motion data relative to the motion of the weapon 10 and particularly the barrel 10a”; [0099], “the barrel 10a motion is the combination of the Brownian-like motion arising from human drift and the elliptical motion from the gyrator and is illustrated in FIG. 7”)
a processor in communication with the motion sensing circuit and in communication with a display, the processor configured to cause the display of at least the barrel displacement indicator, wherein the barrel displacement indicator comprises: a graphical barrel displacement indicator, wherein the graphical barrel displacement indicator comprises a motion path line graphed on a Cartesian coordinate system (Lenner, fig. 7; [0099] – [0101]; [0083]; [0064], "The barrel gyrator 6 causes the muzzle or end of barrel 10a to orbit in an elliptical fashion"; [0091], “Each frame of data captured by camera 1 is analyzed to find the position where the barrel 10a points”; Abstract, “Motion detectors attached to the weapon are used to interpolate the barrel position between frames”; [0050], “the weapon 10 further comprises one or a plurality of inertial motion sensors 5 coupled to a computer or processor 4 that sense the position and motion of the weapon and particularly the barrel 10a for generating motion data relative to the motion of the weapon 10 and particularly the barrel 10a”; [0099], “the barrel 10a motion is the combination of the Brownian-like motion arising from human drift and the elliptical motion from the gyrator and is illustrated in FIG. 7”), and 
a barrel displacement indicator, wherein the barrel displacement indicator indicates final barrel displacement position and barrel zero position (Lenner, fig. 7 show a numerical displacement in pixels; [0044], “[0044] FIG. 7 is a view of a plurality of image data pixels associated with a gyration of a barrel”; [0099], “Points at this stage are given in pixel units as X and Y coordinates in a Cartesian coordinate plane”).

Lenner teaches X and Y coordinates in a Cartesian coordinate plane indicates the motion arising from human drift (Lenner, [0099]) wherein the coordinates includes final barrel displacement position and barrel zero position.  Lenner does not explicitly disclose a numerical distance or a number.  

Kendir’584 teaches a numeric displacement indicator. (Kendir’584, fig. 11, “Distance: 1.11”; “Horizontal & Vertical missed by … Distance”; [0074], “a trace mode that allows computer system 18 to trace the aiming position of the firearm or laser transmitter assembly and report graphically the horizontal and vertical deviations of the firearm for a selected time period”).  The substitution of one known element (a numerical value as shown in Kendir’584) for another (x-y coordinates as shown in Lenner) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the indicator shown in Kendir’584 would have yielded predictable results, namely, a numerical feedback in which the trainee should pull the trigger.


Re claim 16:
16. The system of claim 14, wherein the numeric barrel displacement indicator comprises a number corresponding to a distance an actual or simulated projectile fired from the firearm body will be off the barrel zero position (Lenner, fig. 7 show a numerical displacement in pixels; [0044], “[0044] FIG. 7 is a view of a plurality of image data pixels associated with a gyration of a barrel”; [0099], “Points at this stage are given in pixel units as X and Y coordinates in a Cartesian coordinate plane”; Kendir’584, fig. 11, “Distance: 1.11”; “Horizontal & Vertical missed by … Distance”; [0074], “a trace mode that allows computer system 18 to trace the aiming position of the firearm or laser transmitter assembly and report graphically the horizontal and vertical deviations of the firearm for a selected time period”).

Re claim 17:
17. The system of claim 14, wherein the numeric barrel displacement indicator comprises a number representative of barrel displacement scaled to one or more shot parameters (Lenner, [0079], “motion vectors”; fig. 1, “Processor”, "sensors”, “gyroator”; fig. 7; [0099] – [0101]; [0080], “accelerometer”; [0071]; [0083], “use in identifying and locating non-changing, fixed targets or reference points within an image frame”; fig. 6, “Image Frame”; [0012], “relying on the shooter to pull the trigger at the exactly correct instant to hit a target”). 

Re claim 18:
18. The system of claim 17, wherein the shot parameters include distance to target (Lenner, [0079]; [0107]).

Re claim 20:
20. The system of claim 14, further comprising a user interface to receive user control input information, wherein the user control input information includes one or more shot parameter data selected from yardage, windage, projectile information, or combination thereof (Lenner, [0070], “further compensation for effects such as gravity drop and environmental conditions (e.g., wind, rain, etcetera), the shot is automatically discharged by means of the processor 4 energizing firing trigger 9 (FIG. 1).”). 

Re claims 22 – 24:
22. The system of claim 14, wherein the firearm user input is monitored during one or more shot sequences corresponding to actual or simulated firing of the firearm and graphically displayed in graphical or numeric format on the display (Lenner, fig. 7 show a numerical displacement in pixels; [0044], “[0044] FIG. 7 is a view of a plurality of image data pixels associated with a gyration of a barrel”; [0099], “Points at this stage are given in pixel units as X and Y coordinates in a Cartesian coordinate plane”; Kendir’584, fig. 11, “Distance: 1.11”; “Horizontal & Vertical missed by … Distance”; [0074], “a trace mode that allows computer system 18 to trace the aiming position of the firearm or laser transmitter assembly and report graphically the horizontal and vertical deviations of the firearm for a selected time period”). 

23. The system of claim 22, wherein the firearm user input includes trigger pull path, motion of the firearm body, projectile information, or combination thereof (Lenner, [0079]; [0107]; [0070], “further compensation for effects such as gravity drop and environmental conditions (e.g., wind, rain, etcetera), the shot is automatically discharged by means of the processor 4 energizing firing trigger 9 (FIG. 1).”). 

24. The system of claim 23, further comprising a user interface to receive user control input information, wherein the user control input information includes one or more shot parameter data selected from yardage, windage, projectile information, or combination thereof (Lenner, [0079]; [0107]; [0070], “further compensation for effects such as gravity drop and environmental conditions (e.g., wind, rain, etcetera), the shot is automatically discharged by means of the processor 4 energizing firing trigger 9 (FIG. 1).”). 

Re claims 26 – 27:
26. The system of claim 14, wherein the motion path line indicates barrel displacement from the barrel zero position to the final barrel displacement position during a shot sequence (Lenner, [0079], “motion vectors”; fig. 1, “Processor”, "sensors”, “gyroator”; fig. 7; [0099] – [0101]; [0080], “accelerometer”; [0071]; [0083], “use in identifying and locating non-changing, fixed targets or reference points within an image frame”; fig. 6, “Image Frame”; [0012], “relying on the shooter to pull the trigger at the exactly correct instant to hit a target”). 

27. The system of claim 14, wherein the Cartesian coordinate system is representative of a physical plane of the firearm body including at least two dimensions along which the firearm body may travel relative to the fixed reference frame (Lenner, fig. 7). 

Re claims 21, 25:
21. The system of claim 20, wherein the user control input includes projectile information comprising bullet type, bullet mass, or amount of propellant.   25. The system of claim 24, wherein the user control input includes projectile information comprising bullet type, bullet mass, or amount of propellant (Lenner, [0107], “The ballistic solution 43 is used, along with other factors such as windage, gravity drop, ammunition, gun type, environmental effects by processor 4, to determine the angular position the gun needs to be in before the processor 4 energizes the firing trigger 9 to fire the weapon 10”; [0131]).

Re claims 15, 30 – 31:
15. The system of claim 14, wherein the motion sensing circuit is integrated with the firearm body.  30. The system of claim 14, further comprising a first electronic device integrated with or configured to attach to the firearm body, wherein the first electronic device comprises the motion sensing circuit, and wherein the motion sensing circuit includes one or more sensors to detect motion of the electronic device representative of concomitant motion of the firearm body relative to the fixed reference frame when the first electronic device is attached to the firearm body (Lenner, fig. 1, "sensors”, “gyrator”; fig. 7; [0099] – [0101]; [0080], “accelerometer”; [0064], "The barrel gyrator 6 causes the muzzle or end of barrel 10a to orbit in an elliptical fashion"; [0091], “Each frame of data captured by camera 1 is analyzed to find the position where the barrel 10a points”; Abstract, “Motion detectors attached to the weapon are used to interpolate the barrel position between frames”). 31. The system of claim 14, wherein the processor is configured to generate the barrel displacement indicator (Lenner, [0062], “the frame capture electronics 8 are provided on a circuit board (not shown) on which the processor 4 may also be mounted, and the board may be stored in or mounted on the rifle”).

Claims 28 – 29 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lenner et al. (US 2006/0005447 A1) in view of Kendir’584 as applied to claim 14 above, and further in view of Sato (US 2009/0005166 A1).
Re claims 28 – 29, 32:
28. The system of claim 14, further comprising a first electronic device comprising the motion sensing circuit and configured to attach to the firearm body (Lenner, fig. 7; [0064], "The barrel gyrator 6 causes the muzzle or end of barrel 10a to orbit in an elliptical fashion"; [0091], “Each frame of data captured by camera 1 is analyzed to find the position where the barrel 10a points”; Abstract, “Motion detectors attached to the weapon are used to interpolate the barrel position between frames”; [0050], “the weapon 10 further comprises one or a plurality of inertial motion sensors 5 coupled to a computer or processor 4 that sense the position and motion of the weapon and particularly the barrel 10a for generating motion data relative to the motion of the weapon 10 and particularly the barrel 10a”).

29. The system of claim 28, wherein at least one of the first electronic device, second electronic device, or both comprises the processor, wherein the processor is at least configured to generate the barrel displacement indicator (Lenner, fig. 7; [0099] – [0101]; [0083]).

Lenner does not explicitly disclose a second electronic device comprising a wireless transceiver or receiver, wherein the first electronic device comprises a wireless transceiver or transmitter to transmit the firearm user input signal comprising the motion signal to the wireless receiver or transceiver of the second electronic device.  Sato teaches the limitation: 28. the system, further comprising a second electronic device comprising a wireless transceiver or receiver and the display, wherein the first electronic device comprises a wireless transceiver or transmitter to transmit the firearm user input signal comprising the motion signal to the wireless receiver or transceiver of the second electronic device.  29. The system of claim 28, wherein at least one of the first electronic device, second electronic device, or both comprises a processor configured to generate the barrel displacement indicator that is graphed on the display.  32. The system of claim 14, further comprising a transceiver disposed on the firearm body, the transceiver operable to transmit a signal wirelessly from the processor to a display (Sato, fig. 2 and fig. 6, 753; [0084]; [0076], “The operation button 72i is used, for example, as a trigger switch in a shooting game”).  In view of Sato, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the system described in Lenner, by wireless transceivers as taught by Sato, in order to untether a user from one device to another device. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14 – 17, 28 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 15 and 18 of U.S. Patent No. 10247505 (‘505) in view of Kendir et al. (US 2002/0197584 A1; Kendir’584).
Re claims 14, 16 - 17:
Claims 1, 15 and 18 in ‘505 teach all the limitation in claim 14 and 16 - 17 except for a numeric barrel displacement indicator, wherein the numeric barrel displacement indicator indicates a distance between final barrel displacement position and barrel zero position.
Kendir’584 teaches a numeric barrel displacement indicator, wherein the numeric barrel displacement indicator indicates a distance between final barrel displacement position and barrel zero position. (Kendir’584, fig. 11, “Distance: 1.11”; “Horizontal & Vertical missed by … Distance”; [0074], “a trace mode that allows computer system 18 to trace the aiming position of the firearm or laser transmitter assembly and report graphically the horizontal and vertical deviations of the firearm for a selected time period”).  The substitution of one known element (a numerical value as shown in Kendir’584) for another (x-y coordinates as shown in ‘505) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the indicator shown in Kendir’584 would have yielded predictable results, namely, a numerical feedback in which the trainee should pull the trigger.

Re claim 15:
See claims 3 – 14 in ‘505

Re claims 28 and 32:
See claims 12 – 13 in ‘505

Response to Arguments
Applicant’s arguments with respect to claims 14 – 18 and 20 – 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues:
Such a modification would require a complete re-design of the' 505 patent claims to include a laser emitter attached to the firearm body, and a specially designed target assembly that detects and determines where the laser impacts the target so that it can trace the position of where the laser impacts the target assembly and determine the distance between final laser target impact and initial laser target impact.
In response to applicant's argument that the ‘505 patent has to be “re-designed”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Office respectfully submits that the substitution of one known element (a numerical value as shown in Kendir’584) for another (x-y coordinates as shown in ‘505) would have been obvious to one of ordinary skill in the art at the time of the invention.   The combination of ‘505 and Kendir’584 does not require any re-designed of the components, instead it’s a mere substitution of one type of indicator (numerical indicator) to another type of indicator (Cartesian coordinate). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715